30 F.3d 101
CHURCH OF SCIENTOLOGY OF SAN FRANCISCO;  Church ofScientology of California, et al., Plaintiffs-Appellants,v.INTERNAL REVENUE SERVICE, Defendant-Appellee.CHURCH OF SCIENTOLOGY OF SAN FRANCISCO, Plaintiff-Appellant,v.INTERNAL REVENUE SERVICE, Defendant-Appellee.
Nos. 91-15730, 91-15734.
United States Court of Appeals,Ninth Circuit.
July 14, 1994.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.

ORDER

1
It appears to the court that an opinion was filed in these cases on April 16, 1993 and thereafter appellee, Internal Revenue Service filed a petition for rehearing.  Prior to the court acting on the petition for rehearing, the parties acting jointly moved to vacate the "judgment filed April 16, 1993, which remanded the case for further specified proceedings, [and] to remand the cases to the district court so that the district court can take action on the parties' stipulations to dismiss the district court cases, and to deny the Internal Revenue Service's petition for rehearing as moot."   The parties have also filed with the clerk of this court signed original forms of stipulation of dismissal and stipulation and order of dismissal with prejudice, which are captioned for filing in the district court.


2
An examination of the docket maintained by the clerk of this court discloses that the mandates in the above cases have not issued.


3
After considering the papers and representations of the parties, it is

ORDERED as follows:

4
(1) that we vacate that portion of the judgment we entered in these consolidated cases on April 16, 1993, which remanded the cases for further specified proceedings;


5
(2) that we grant the parties' motion for a general remand to the district court so that the court may effectuate the parties' agreement to settle these cases by dismissing the district court actions;


6
(3) that the petition for rehearing filed by the Internal Revenue Service is denied;


7
(4) that neither party shall recover costs in this court, and


8
(5) that the clerk of this court is directed to issue the mandate forthwith.


9
REMANDED.